Citation Nr: 0604486	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to an initial evaluation higher than 10 
percent for the post-operative residuals of a cyst of the 
upper back.

4.  Entitlement to an initial compensable evaluation for the 
residuals of postoperative otitis media of the left ear.

5.  Entitlement to an initial compensable evaluation for the 
a ganglion cyst of the right wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
November 2001.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In this case, the RO granted entitlement to service 
connection for the postoperative residuals of a cyst in the 
upper back and otitis media of the left ear, as well as for a 
ganglion cyst of the right wrist in a July 2002 rating 
decision, granting 10 percent, 0 percent, and 0 percent 
evaluations, respectively.  The veteran appealed the rating 
assigned.  The Board continued the issues as entitlement to 
an increased evaluation since service connection was granted.  
The veteran is not prejudiced by this naming of the issues.  
The Board has not dismissed the issues, and the law and 
regulations governing the evaluations of the disabilities are 
the same regardless of how the issue is phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The issues of service connection for left ear hearing loss, 
and to higher initial evaluations for postoperative cyst of 
the upper back, postoperative residuals of the otitis media 
of the left ear, and ganglion cyst in the right wrist 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The competent medical evidence does not show that the veteran 
has a diagnosis of a bilateral foot disability.


CONCLUSION OF LAW

A bilateral foot disability was not incurred or aggravated 
during the veteran's service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5102, 5103 and 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in her possession pertaining to the claim.  

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  Review of the record 
shows that the veteran was issued a notice letter in December 
2001, prior to the initial rating determination.  However, 
concerning the issue of service connection, the letter did 
not tell the veteran to submit any and all information in his 
possession, i.e., the "4th element."  Notwithstanding, the 
letter notified the veteran that evidence and information was 
necessary to substantiate his claim for service connection 
and requested that he provide it.  In addition, the VA fully 
notified the veteran of what was required to substantiate his 
claim in a subsequent February 2005 letter, and the May 2003 
statement of the case (SOC) and June 2005 supplemental 
statement of the case (SSOC).  Together, the letters, SOC, 
and SSOC provided the veteran with a summary of the evidence, 
the applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, the service 
department, Social Security Administration (SSA), and other 
federal agencies.  He was asked to provide a properly 
executed release so that VA could request private medical 
treatment records for her, but was further advised that it 
was ultimately his responsibility to send medical treatment 
records from any private physicians.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the service medical records, VA 
treatment records, VA examination reports, as well as written 
statements from the veteran.  Furthermore, the veteran 
responded in March 2005 that he had nothing further to 
submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded a VA 
examination in May 2002.  The veteran identified no other 
medical evidence, including VA or non VA treatment records.   

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran was discharged from active service in November 
2001.  He filed a claim for service connection for a 
bilateral foot disability, among other conditions, in the 
same month.  The veteran contends that both his feet hurt, 
and that this pain limits his ability to stand or walk for 
prolonged periods of time.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Service medical records show that the veteran was treated for 
foot pain during his active service.  His reports of medical 
history and medical examination at discharge reflect 
complaints of foot pain and problems during service.  
However, the examining physician made no diagnosis, or any 
other finding of disability, abnormality, or deformity.  

The May 2002 VA examination report similarly reflects 
complaints of a bilateral foot condition.  The veteran 
reported a history of bilateral foot pain beginning in 1997 
but denied any specific injury.  The veteran described 
intermittent pain occurring with running or standing for 
prolonged periods of time, located on the dorsal aspect of 
the foot.  On objective observation, however, the examiner 
found no foot deformities, diseases, or disabilities.  The 
examiner noted that the veteran exhibited gait and stance 
within normal limits, and ambulated without the use of 
assistive devices.  No ulceration, brawny edema, or stasis 
dermatitis was noted on the extremities in general.  
Examination of the feet revealed no signs of abnormal weight 
bearing and, while there was callus formation on the medial 
aspect of the plantar part of the feet and heels, the 
examiner found no evidence of flat feet, painful movement, 
edema, instability, weakness, or tenderness.  No vascular 
changes, deformities, or hallux valgus was evidenced, and the 
examiner objectively observed the veteran to manifest no 
limited function for standing or walking.  Sensation was 
grossly intact, and reflexes were normal.  Motor strength was 
found to measure 5 of 5 in all extremities.  X-rays of the 
feet revealed no abnormalities in either the left or right 
foot.  The examiner was unable to diagnose any abnormality, 
defect, or disease in the bilateral feet.  

VA medical record dated from February 2002 to January 2003.  
These records show no complaints of or treatment for a 
bilateral foot condition.  No other records were located, and 
the veteran identified no other source of treatment post-
service.  

The Board acknowledges that the VA examiner noted that no 
records were provided to him to review in conjunction with 
the examination.  However, here, the Board does not find that 
this lessens the probative value of the examination.  The 
question in this instance is whether the veteran manifests a 
current bilateral foot disability.  Neither the veteran's 
service records nor VA medical records which are of record 
document a bilateral foot disability.  While these records do 
contain reports foot pain, the veteran informed the VA 
examiner of his current and past complaints regarding foot 
pain at the time of the examination.  Yet, after thorough 
examination, the VA examiner did not find a current bilateral 
foot disability.

The Board considered the veteran's statements averring that 
he manifests a bilateral foot disability.  The veteran is 
competent as a lay person to report subjective symptoms of 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the veteran is not competent 
to offer medical opinion as to the diagnosis of any such 
disability or its cause or etiology as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, the 
veteran's statements are competent with regard to the his 
subjective complaints and his history, but they do not 
constitute competent medical evidence for the purpose of 
establishing current disability, or of showing a causal 
connection between current complaints and service.  

In the present case, the medical evidence does not show a 
current diagnosis of a bilateral foot disability.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran has a 
bilateral foot disability that is related to service.  The 
competent medical evidence demonstrates no current bilateral 
foot disability.  Thus, this claim must be denied.  


ORDER

Service connection for a bilateral foot disability is denied.


REMAND

As noted above, the veteran also seeks entitlement to service 
connection for left ear hearing loss, and for higher initial 
evaluations for postoperative cyst of the upper back, 
postoperative otitis media of the left ear, and a ganglion 
cyst of the right wrist.  

The veteran contends that his service-connected disabilities 
have increased in severity since the most recent May 2002 
examination.  Subsequent to this examination, VA treatment 
records do document complaints of and treatment for 
continuing hearing and ear problems, including decreased 
hearing.  Additionally, in a March 2005 statement, the 
veteran reported that there are treatment records at VA 
Medical Center in LA as well as military service health 
records.  It unclear whether the veteran is referring to 
records in addition to those already of record.  The RO/AMC 
should clarify.

In this regard, VA's General Counsel has indicated that when 
it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).   
Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  

Furthermore, the veteran argued that he should be awarded 
compensation for the scar that is the residual of his left 
ear surgery.  Concerning the evaluation afforded the 
postoperative cyst of the upper back, as well as any 
potential additional evaluation that may be afforded for the 
scar resulting from the left ear surgery, the Board observes 
that the regulations governing the evaluation of scars and 
conditions of the skin has changed.  See Fed. Reg. 49590-
49599 (July 31, 2002).  While the RO advised the veteran in 
its May 2003 SOC of the change in regulations, it advised the 
veteran of only a portion of the changed regulations.  The RO 
should advise the veteran of the regulations governing the 
evaluation of scars and conditions of the skin, in their 
entirety.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO/AMC should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
his claimed hearing loss and service 
connected postoperative cyst of upper 
back, postoperative otitis media of the 
left ear, and ganglion cyst of the right 
wrist, from his discharge from active 
service in November 2001 to the present.  
The RO/AMC should then medical records 
from all identified health care providers 
that are not already of record.  In 
particular, the RO should ensure it has 
any and all treatment records from the 
VAMC in Los Angeles, California, and any 
other VAMC the veteran may identify. 

2.  Following completion of #1, above, 
the RO/AMC should make arrangements for 
the veteran to be afforded an examination 
to determine the nature, extent, and 
etiology of any manifested left ear 
hearing loss and nature and extent of his 
service-connected postoperative cyst of 
upper back, postoperative otitis media, 
and ganglion cyst of the right wrist.  
The claims folder, including all newly 
obtained evidence and a copy of this 
Remand, must be sent to the examiner(s) 
for review.  The examiner(s) should 
summarize the medical history, including 
the onset and course of the claimed 
hearing loss and service-connected 
postoperative cyst of upper back, 
postoperative otitis media, and ganglion 
cyst of the right wrist; describe any 
current symptoms and manifestations 
attributed to the claimed hearing loss 
and service-connected postoperative cyst 
of upper back, postoperative otitis 
media, and ganglion cyst of the right 
wrist; and provide diagnoses for any and 
all skin, upper back, left ear, and right 
wrist pathology.  The examiner should be 
asked to provide an opinion as to the 
etiology of any manifested left ear 
hearing loss.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claims 
for service connection for left ear 
hearing loss, and for higher initial 
evaluations for postoperative cyst of 
upper back, postoperative otitis media, 
and ganglion cyst of the right wrist, to 
include consideration under the old and 
new regulations governing the evaluation 
of scars and conditions of the skin.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations-including the old and new 
versions of the regulations governing the 
evaluation of scars and conditions of the 
skin.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to appear for scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


